Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 12, 2021 has been entered.

IDS
The information disclosure statement (IDS) filed on 08/27/2019 was considered by Examiner on 03/12/2021. However, the IDS failed to annotate at least the Application Number and the Art Unit Group number. The missing information are now listed and a copy is attached with this Notice of Allowance.

Response to Applicant’s Remarks
Applicant’s claim amendments and remarks filed 11/12/2021 overcame all prior rejections as presented in the final office action filed 07/16/2021.

Pertinent Art Cited
The following US Patent Applications and/or NPL references reveal the current state of the art:


	However, Takayama and lijima individually or in combination does not teach at least “machine-learn a control parameter including a coefficient of a transfer function of a damping filter which at least suppresses vibration of a machine, that determines operating characteristics of a driver of a machine serving as a driving target of a motor and set the control parameter adjusted by machine learning by causing a machining program for machine learning to operate as necessary at a timing at which a machine is not performing machining in a motor control device that controls the motor” and “causing a machining program for health checking to operate at a timing at which a machine is not performing machining, of driving the motor control device in order to acquire the operating characteristics including at least the position error or acceleration information of the driver”.

Allowable Subject Matter
Claims 1, 3-7, and 9 are allowed.
The primary reason for the allowance of claim 1 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
“A control device comprising: a memory configured to store a program; and a processor configured to execute the program and control the control device to: machine-learn a control parameter including a coefficient of a transfer function of a damping filter which at least suppresses vibration of a machine, that determines operating characteristics of a driver of a machine serving as a driving target of a motor and set the control parameter adjusted by machine learning by causing a machining program for machine learning to operate as necessary at a timing at which a machine is not performing machining in a motor control device that controls the motor; output an instruction for a health check operation, causing a machining program for health checking to operate at a timing at which a machine is not performing machining, of driving the motor control device in order to acquire the operating characteristics including at least the position error or acceleration information of the driver; acquire information indicating the operating characteristics including at least the position error or 
The primary reason for the allowance of claim 7 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
“A control method performed by a computer for causing a control device including a memory configured to store a program and a processor configured to execute the program and control the control device to machine-learn a control parameter including a coefficient of a transfer function of a damping filter which at least suppresses vibration of a machine, that determines operating characteristics of a driver of a machine serving as a driving target of a motor and set the control parameter adjusted by machine learning by causing a machining program for machine learning to operate as necessary at a timing at which a machine is not performing machining in a motor control device that controls the motor, the control device further being controlled by the processor to execute: outputting an instruction for a health check operation, causing a machining program for health checking to operate at a timing at which a machine is not performing machining, of driving the motor control device in order to acquire the operating characteristics including at least the position error or acceleration information of the driver; acquiring information indicating the operating characteristics including at least the position error or acceleration information of the driver from the motor control device or the machine which is operated based on the instruction for the health check operation, calculating an evaluation value based on an evaluation function which uses the information, and storing the evaluation value in the memory in association with operation information of the motor or time information during execution 
Claims 3-6, and 9 are allowed due to their dependency on claims 1 or 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The additional prior arts made of record and have not been relied upon are considered pertinent to applicant's disclosure as follows: US20170293862, US20210036640, and US20190386595.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        November 17, 2021